IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,427


EX PARTE JEFFREY DEAN BOOT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. 1999-CR-1739-A IN THE 107th JUDICIAL DISTRICT COURT
CAMERON COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of aggravated sexual assault, and punishment was assessed at twenty years
imprisonment.  Applicant appealed, and his conviction was affirmed. Boot v. State, No. 13-00-372-CR (Tex. App. -- Corpus Christi, delivered June 28, 2001, no pet.).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that his
conviction had been affirmed or that he could seek discretionary review, pro se.    The record
reflects that counsel did not timely inform Applicant that his conviction had been affirmed
or that he could file a petition for discretionary review from his conviction.
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 1999-CR-1739-A from the 107th Judicial District Court of Cameron County.  Applicant is ordered
returned to the point at which he can file a meaningful petition for discretionary review.  For
purposes of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if
the Court of Appeals' decision had been rendered on the day the mandate of this Court
issues.  We hold that should Applicant desire to seek discretionary review, he must take
affirmative steps to see that his petition is filed in the Court of Appeals within thirty days of
the date the mandate of this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469
(Tex. Crim. App. 1997).

DELIVERED: June 7, 2006
DO NOT PUBLISH